         Case 3:20-cv-07931-JCS Document 18 Filed 03/01/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                           ZOOM CIVIL MINUTE ORDER

 Case No.: 20-cv-07931-JCS            Case Name: Chang v. Beam Financial, Inc.
 Chief Magistrate Judge: JOSEPH       Date: February 26, 2021    Time: 3 M
 C. SPERO

Attorney for Plaintiff: Brian Danitz, Tyson Redenbarger
Attorney for Defendant: No Appearance

 Deputy Clerk: Karen Hom                             Court Reporter: Not Reported

                           ZOOM WEBINAR PROCEEDINGS

1. Further Case Mgmt Conference - Held

                              ORDERED AFTER HEARING

Updated case management statement due 4/9/2021.


CASE CONTINUED TO: 04/16/2021 at 2:00 PM for a further case management conference
by Zoom. Zoom Webinar ID 161 926 0804 Password: 050855. Please see Judge Spero’s website
for additional Zoom information.


Order to be prepared by:
 [ ] Plaintiff    [ ] Defendant          [ ] Court
